UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7178



DOSSIE FAISON, JR.,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT SHELTON; L. MULLINS; L. FLEMINGS,
Captain; WARDEN TRUE; R. A. YOUNG, Regional
Director; JOHN DOES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-292-7)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dossie Faison, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this civil action under 42 U.S.C.A. § 1983 (West Supp.

2001), Dossie Faison, Jr., appeals the district court’s order dis-

missing several of Faison’s claims under 28 U.S.C.A. § 1915A(b)(1)

(West Supp. 2001).   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2